DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a first action on the merits of application 16/628542.   Claims 1-10 are pending.

Priority
Applicant claim to priority to provisional application 62/529717 filed 07/07/2017 is acknowledged.

Information Disclosure Statement
Applicant IDS filed 01/15/2020 and 03/09/2020 have been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7- 9 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Koshiyama 2015/0202919.


a clutch plate 31 connected for rotation with (once engaged) and for axial movement (by 58) relative to the output member, the clutch plate having a positive engagement structure 58 provided thereon that positively engages the positive engagement structure 48 provided on the input member to engage the displacement-actuated positive-drive clutch automatically in response to the occurrence of a predetermined amount (enough to engage 31 and 32) of relative rotational movement between the input member and the output member.

Regarding claim 2 the positive engagement structure provided on the input member is a recess (between teeth 48), and wherein the positive engagement structure provided on the clutch plate 58 is a clutch dog that is received within the recess when the displacement-actuated positive-drive clutch is engaged (and when it is not engaged).

Regarding claim 7 further including a cam plate 32 that is connected for rotation with the input member (when clutch is engaged).

Regarding claim 8 the clutch plate 31 is disposed between the output member 16 and the cam plate 32.

.


Claims 1-3, 7- 9 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Telford 4327821.

Regarding claim 1 Telford shows: A displacement-actuated positive-drive clutch comprising: an input member (14,16) having a positive engagement structure (15,17) provided thereon; an output member 43; and 
a clutch plate 40 connected for rotation with (by spline 41) and for axial movement relative to the output member, the clutch plate having a positive engagement structure (44) provided thereon that positively engages the positive engagement structure (15,17) provided on the input member to engage the displacement-actuated positive-drive clutch automatically in response to the occurrence of a predetermined amount (Column 5 lines 14-30) of relative rotational movement between the input member and the output member.

Regarding claim 2 the positive engagement structure provided on the input member is a recess (between teeth 15,17), and wherein the positive engagement structure provided on the clutch plate 40 is a clutch dog (teeth of 44) that is received within the recess when the displacement-actuated positive-drive clutch is engaged (Column 5 lines 14-30).


Regarding claim 7 further including a cam plate 50 that is connected for rotation with the input member (Column 5 lines 14-30).

Regarding claim 8 the clutch plate 40 is disposed between (axially) the output member 43 and the cam plate 50.

Regarding claim 9 wherein the cam plate 50 has a surface (at 50 in Fig 1) provided thereon, and wherein a cam groove 52 extends throughout at least a portion of the surface.


Claims 1-2, 7- 9 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Miller 4271941 cited by applicant.

Regarding claim 1 Miller shows: A displacement-actuated positive-drive clutch comprising: an input member (10) having a positive engagement structure (24) provided thereon; an output member 30; and 
a clutch plate 40 connected for rotation with (by 10) and for axial movement relative to the output member, the clutch plate having a positive engagement structure (44) provided thereon that positively engages the positive engagement structure (24) 

Regarding claim 2 the positive engagement structure 24 provided on the input member is a recess (between teeth 24), and wherein the positive engagement structure provided on the clutch plate 40 is a clutch dog (teeth of 44) that is received within the recess when the displacement-actuated positive-drive clutch is engaged (Fig 2).


Regarding claim 7 further including a cam plate 20 that is connected for rotation with the input member.

Regarding claim 8 the clutch plate 40 is disposed between (axially) the output member 30 and the cam plate 20.

Regarding claim 9 wherein the cam plate 20 has a surface (right end in Fig 1) provided thereon, and wherein a cam groove 24 extends throughout at least a portion of the surface.  (teeth 24 can act as both the positive engagement and cam groove as claimed).




Allowable Subject Matter
Claims 4-6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Leedle 479192 disclose and input (A) with positive engagement recesses (a) in Fig 3 and output (C) as well as clutch plate (D) that rotates with and moves axially relative to output and having positive engagement structure (a) in Fig 2 that engages with (a) in Fig 3.

Blanchard 7665589 discloses input 4 with positive engagement 14 and output 9 with clutch plate 9 and cam follower 19.

Fogelberg 4192411 discloses input 10, output 20 clutch plate 44 and cam plate 34.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ALAN MANLEY whose telephone number is (313)446-4855.  The examiner can normally be reached on Mon-Wed 6am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A MANLEY/Primary Examiner, Art Unit 3659